DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the limitation “a main body an end wall and a perimeter sidewall” is indefinite because it’s unclear the technical meaning of this expression.
Regarding claims 10 and 11, the limitation” the first and second hinge arms” is unclear because it’s uncertain whether the hinge arms are “the hinge arms extending away from a main body” or “the hinge arms of a position retention structure”.
Claim 20 recites the limitation "the plurality of hinged trays" in page17 line 2.  There is insufficient antecedent basis for this limitation in the claim.

21 recites the limitation "the connection construction" in page17 line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the connector" in page17 line 6.  There is insufficient antecedent basis for this limitation in the claim.
Since claim 22 is directly depending on claim 21, this claim 22 is rejected for the same reasons set forth in claim 21 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0147173 (Womack et al hereinafter Womack).

Regarding claim 1, Womack discloses a telecommunications tray assembly (figs. 3-5) comprising: a) a tower structure (base 42); and b) at least one hinged tray (four carrier members 50 for holding splice tray 62) rotatably mounted to the tower structure, the hinged tray being rotatable between at least two indexed positions (each of the carrier members 50 being rotatable between two positions), wherein the hinged tray is positively retained in the at least two indexed positions by a position retention structure (wherein the carrier members 50 are retained in the two positions by two retention pins 
Regarding claim 19, Womack also teaches wherein all of the plurality of hinged trays can be rotated simultaneously between the at least two indexed positions (figs. 4, 5, para 34, four carrier members 50 being rotatable between two positions). 
Regarding claim 20, as best understood 112 2nd rejection above, Womack implicitly shows wherein the position retention structure of each of the plurality of hinged trays holds the entire weight of the hinged tray when the hinged tray is in at least one of the two indexed positions (figs. 3-5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 9, 13, 14, 17, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Womack and in view of US 2014/0321825 (Claessens et al hereinafter Claessens).


However, these claimed limitations are notorious old and well known. For instance, in the related field of the invention, Claessens teaches a fiber tray organizer system comprises a groove plate 20 including a plurality of tabs 70, each of the tab 70 having a first edge 78 and a second edge 88, wherein at least one rib 56 maintains a tray 40 in a selected pivoted position by engagement of the rib 56 with the first edge 78 or the second edge 88 (para. 31-32, figs. 5, 8, and 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Claessens in Womack as an alternative way for rotating the tray.

Regarding claims 5 and 17, Womack does not explicitly disclose wherein the spring member is integrally formed with the hinged tray.
However, these claimed limitations are notorious old and well known. For instance, in the related field of the invention, Claessens teaches a fiber tray organizer system comprises wherein at least one rib 56 maintains a tray 40 in a selected pivoted position by engagement of the rib 56 (fig. 4).

Regarding claims 6 and 18, Womack does not explicitly disclose wherein the hinged tray is a unitarily formed component.
However, these claimed limitations are notorious old and well known. For instance, in the related field of the invention, Claessens teaches a fiber tray organizer system comprises wherein at least one rib 56 maintains a tray 40 in a selected pivoted position by engagement of the rib 56 (fig. 4) in a unitarily formed component .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Claessens in Womack in order to easily assembly.

Regarding claim 8, Claessens also teaches wherein the hinged tray includes a pair of hinge arms engaged with the tower structure (figs. 3-4, para. 29-30, the tray 40 including portions 50 each having a rounded surface 52 and the rib 56 projecting outwardly from the rounded surface 52).

Regarding claim 9, as best understood 112 2nd rejection above, Womack discloses a telecommunications tray (3-5) comprising: a) a main body an end wall and a perimeter sidewall defining an interior region for the storage of telecommunications components (base 42 comprising a splice tray 62 for providing splice sites for optical fibers, para. 26, 
However, these claimed limitations are notorious old and well known. For instance, in the related field of the invention, Claessens teaches a fiber tray organizer system comprises a tray 40 including two portions 50 each having a rounded surface 52 and at least one rib 56 projecting outwardly from the rounded surface 52, para. 29, 30, figs. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Claessens in Womack as an alternative way for rotating the tray.

Regarding claim 13, Claessens also shows wherein the telecommunications tray is unitarily formed as a single component (see fig. 4). Regarding claim 14, Claessens also teaches wherein the projections of the first and second hinge arms extend inwardly towards each other ( fig. 3, the tray 40 including two 
Regarding claim 21, as best understood 112 2nd rejection, Womack discloses a telecommunications tray  (figs. 3-5) comprising: a) a main body (base 42 comprising a splice tray 62 for providing splice sites for optical fibers, para. 26, 35) defining a telecommunications component storage area; the connection construction being configured for rotatably connecting the main body to a base structure (a carrier member 50 including two pivot pins 58 inserted into an aligned pair of pivot apertures 44 for a pivotal movement, para. 34, fig. 5); and, c) a position retention structure including a spring member (a carrier member 50 including two pivot pins 58 inserted into an aligned pair of pivot apertures 44 for pivotal movement, para. 34 , fig. 5, the carrier member 50 further including two retention pins 60 deflecting to enable them to slide over an end of a horizontal edge to detents 45, para. 40 , fig. 5). Womack does not explicitly disclose a connection structure; the spring member being spaced from the connector.
However, these claimed limitations are notorious old and well known. For instance, in the related field of the invention, Claessens teaches a fiber tray organizer system comprises a tray 40 including two portions 50 each having a rounded surface 52 and at least one rib 56 projecting outwardly from the rounded surface 52, para. 29, 30, figs. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Claessens in Womack as an alternative way for rotating the tray.
Regarding claim 22, as best understood 112 2nd rejection, Claessens also shows wherein the connection structure and the position retention structure are integrally formed with the main body (figs. 3-4, para. 29, 30, the tray 40 including the rib 56 and two posts 58).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Womack and in view of US 2014/0321825 (Claessens et al hereinafter Claessens) and further in view  of US 8,428,665 (McLaughlin et al herein after McLaughlin).

Regarding claim 12, Womack and Claessens do not explicitly disclose wherein the position retention structure includes at least one cantilevered spring member. 
However, a cantilevered spring is notorious old and well known. For instance, McLaughlin teaches a cantilevered spring in a holder for portable communication device (col. 6 line 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known cantilevered spring by McLaughlin in Womack as an alternative component.
Claims 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Womack and in view of US 2012/0224305 (Yoo).


However, this claimed limitation is notorious old and well known. For instance, in the related field of the invention, Yoo teaches a structure of a cradling apparatus comprises a retain device including members 240, 242 and elastic body 230 and 232 (para. 23, fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Yoo in Womack as an alternative way for rotating the tray.

Regarding claims 10 and 11, as best understood 112 2nd rejection above, these claims have the same limitations as in claim 7. Therefore, these claims 10-11 are rejected for the same reasons as set forth in  the claim 7 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699